UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4863
DERRICK MAURICE WILLIAMS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-91)

                      Submitted: April 13, 2001

                       Decided: May 1, 2001

     Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Walter C. Holton, Jr., United States
Attorney, Steven H. Levin, Assistant United States Attorney, John E.
Pueschel, Third-Year Law Student, Greensboro, North Carolina, for
Appellee.
2                      UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Derrick Maurice Williams appeals his conviction and 262-month
sentence imposed following his guilty plea to possession with intent
to distribute 176.6 grams of cocaine base ("crack") in violation of 21
U.S.C.A. § 841(a), (b)(1)(A) (West 1999). Williams’ counsel filed a
brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967), stat-
ing that there were no meritorious issues for appeal. Nonetheless,
counsel addressed the possibility that the sentence was improper and
that this court does not have jurisdiction to entertain the appeal. After
being informed of his right to file a pro se brief, Williams filed a letter
stating that he should not have been sentenced as a career offender.
Finding no merit to these claims and discovering no other reversible
error in our review of the record, we affirm Williams’ conviction and
sentence.

   Williams contends that the court lacks authority to review his case
because the court does not have "at least one circuit judge in regular
active service appointed from the residents of each state in that cir-
cuit." 28 U.S.C.A. § 44(c) (West Supp. 2000). Specifically, the court
does not have an active judge from North Carolina. Section 44 is an
administrative provision titled: "Appointment, tenure, residence and
salary of circuit judges." We find that this section does not confer or
limit the court’s jurisdiction. Rather, the jurisdiction of the court is
conferred in 18 U.S.C.A. § 3742(a) (West 2000), 28 U.S.C. § 1291
(1994), and Fed. R. App. P. 4(b). Because the requirement that the
court have at least one active circuit judge from each state is not a
jurisdictional requirement, Williams’ claim lacks merit. Accordingly,
we now address the propriety of Williams’ conviction and sentence.

   We find that Williams’ guilty plea was knowingly and voluntarily
entered after a thorough hearing pursuant to Fed. R. Crim. P. 11. Wil-
liams was properly advised of his rights and as to the offense charged
                       UNITED STATES v. WILLIAMS                         3
and the maximum sentence for the offense. The court also determined
that there was an independent factual basis for the plea and that the
plea was not coerced or influenced by any promises. See North Caro-
lina v. Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949
F.2d 114, 119-20 (4th Cir. 1991).

   The amount of crack cocaine was charged in the indictment, and
Williams pled guilty to that charge. Accordingly, we find that
Apprendi v. New Jersey, 530 U.S. 466 (2000), is not implicated.
Because Williams was at least eighteen years old at the time of the
commission of this offense—which is a controlled substance felony
offense—and because he had two prior felony convictions for con-
trolled substance offenses, Williams was properly determined to be a
career offender. See U.S. Sentencing Guidelines Manual § 4B1.1
(2000). Williams contends that he should not be sentenced as a career
offender because the sentences for his two prior convictions were
concurrent. However, this is not sufficient to make these otherwise
unrelated cases related. See USSG § 4A1.2, comment. (n.3); United
States v. Rivers, 929 F.2d 136 (4th Cir. 1991). Having correctly deter-
mined Williams’ offense level and criminal history category as a
career offender, the district court appropriately sentenced him within
the applicable range.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Wil-
liams’ conviction and sentence. We deny counsel’s motion to with-
draw at this time. This court requires that counsel inform his client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                             AFFIRMED